DETAILED ACTION

Response to Amendment
1.	The amendment filed on 9/8/21 has been entered.
	Claims 1, 2, 4-12 and 22 have been amended.
	Claim 3 has been cancelled.
	Claims 1, 2, 4-22 and newly added claim 23 are pending.

Allowable Subject Matter
2.	The indicated allowability of claim 3 is withdrawn in view of the newly discovered reference(s) to Yamada (“Yamada”) US PG-Pub 2006/0017371 and Cheng et al. (“Cheng”) CN108777116.  Rejections based on the newly cited reference(s) follow.
3.	Claims 6-14 and 16-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4.	The following is a statement of reasons for the indication of allowable subject matter:  
None of the cited  art discloses a display panel including a first base substrate and transparent functional film layers disposed on one side of the first base substrate; wherein at least part of the transparent functional film layers are provided with a hollow pattern at a same position, and the photosensitive element setting area is disposed within a hollow area of the hollow pattern as required in claim 6. Furthermore, none of the cited art discloses a display panel including a touch electrode layer; wherein the touch electrode layer comprises a plurality of sub-touch electrodes, and each of the plurality of sub-touch electrodes is provided with a hollow pattern in the sensor setting area; and at least part of the photosensitive element setting area is disposed within a hollow area of the hollow pattern as required in claim 7.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 2, 4 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Wang”) US PG-Pub 2017/0084668 in view of Yamada.
Wang discloses a display panel, comprising: a sensor setting area (e.g. element 12, ¶[0033]) and a display area (e.g. element AA, Fig. 2) around the sensor setting area; wherein the sensor setting area comprises at  least photosensitive element setting areas (e.g. element 121), and each of the photosensitive element setting areas has a same light transmittance --                       note that similar to Applicant’s teachings (¶[0053]), the parameter of each photosensitive element setting  area 121 is the same ensuring that the light transmittance of each photosensitive element  is the same.
Wang teaches the device structure as recited in the claim. The difference between Wang and the present claim is the recited auxiliary display area. 
Yamada discloses wherein the sensor setting area further comprises an auxiliary display area (A’, Figs. 2, 3 and 6); and wherein the display area is provided with first light-emitting units (21, Fig. 6) and the auxiliary display area is provided with second light-emitting units (22, Fig. 6).
Yamada's teachings could be incorporated with Wang's device which would result in the claimed invention. The motivation to combine Yamada's teachings would be to improve display quality (abstract). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Yamada's teachings to arrive at the claimed invention.
Re clam 2, Wang discloses wherein each of the at least one photosensitive element setting area has a same film layer parameter (e.g. number of film layers and/or the sequence of film formation).
Re claim 4, Yamada discloses wherein both the first light-emitting units and the second light-emitting units are organic light-emitting units (Figs. 6 and 7); and wherein an arrangement density of the first light-emitting units in the display area is greater than an arrangement density of the second light-emitting units in the sensor setting area (Fig. 2). 
7.	Claims 1, 2, 4 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Cheng.
Wang discloses a display panel, comprising: a sensor setting area (e.g. element 12, ¶[0033]) and a display area (e.g. element AA, Fig. 2) around the sensor setting area; wherein the sensor setting area comprises photosensitive element setting areas (e.g. element 121), and each of the photosensitive element setting areas has a same light transmittance -- note that similar to Applicant’s teachings (¶[0053]), the parameter of each photosensitive element setting  area 121 is the same ensuring that the light transmittance of each photosensitive element  is the same.
Wang teaches the device structure as recited in the claim. The difference between Wang and the present claim is the recited auxiliary display area. 
Cheng discloses wherein the sensor setting area further comprises an auxiliary display area (AA2, Fig. 3); and wherein the display area is provided with first light-emitting units (OL, Fig. 3) and the auxiliary display area is provided with second light-emitting units (OL, Fig. 3).
Cheng's teachings could be incorporated with Wang's device which would result in the claimed invention. The motivation to combine Cheng's teachings would be to improve display quality (abstract). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Cheng's teachings to arrive at the claimed invention.
Re clam 2, Wang discloses wherein each of the at least one photosensitive element setting area has a same film layer parameter (e.g. number of film layers and/or the sequence of film formation).
Re claim 4, Cheng discloses wherein both the first light-emitting units and the second light-emitting units are organic light-emitting units (Fig. 3); and wherein an arrangement density of the first light-emitting units in the display area is greater than an arrangement density of the second light-emitting units in the sensor setting area (Fig. 3). 
8.	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pi et al. (“Pi) US PG-Pub 2018/0046281 in view of Yamada.
Pi discloses a display device, comprising: a display panel (Fig. 6); and a sensor module (e.g. element 123, ¶[0071]) which  is disposed in the sensor setting area (e.g. element 21, ¶[0071]); wherein the display panel comprises: a sensor setting area (e.g. element 21, ¶[0071]) and a display area (e.g. element 10, Figs. 6 and 7) around the sensor setting area; wherein  the sensor setting area comprises photosensitive element setting areas (e.g. array element 133, ¶[0072]) and each of the photosensitive element setting areas has a  same light transmittance.  Note that similar to Applicant’s teachings (¶[0053]), the parameter of each photosensitive element setting  area 123 is the same ensuring that the light transmittance of each photosensitive element  is the same.
Pi teaches the device structure as recited in the claim. The difference between Pi and the present claim is the recited auxiliary display area. 
Yamada discloses wherein the sensor setting area further comprises an auxiliary display area (A’, Figs. 2, 3 and 6); and wherein the display area is provided with first light-emitting units (21, Fig. 6) and the auxiliary display area is provided with second light-emitting units (22, Fig. 6).
Yamada's teachings could be incorporated with Pi's device which would result in the claimed invention. The motivation to combine Yamada's teachings would be to improve display quality (abstract). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Yamada's teachings to arrive at the claimed invention.
9.	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pi in view of Cheng.
Pi discloses a display device, comprising: a display panel (Fig. 6); and a sensor module (e.g. element 123, ¶[0071]) which  is disposed in the sensor setting area (e.g. element 21, ¶[0071]); wherein the display panel comprises: a sensor setting area (e.g. element 21, ¶[0071]) and a display area (e.g. element 10, Figs. 6 and 7) around the sensor setting area; wherein  the sensor setting area comprises photosensitive element setting areas (e.g. array element 133, ¶[0072]) and each of the photosensitive element setting areas has a  same light transmittance.  Note that similar to Applicant’s teachings (¶[0053]), the parameter of each photosensitive element setting  area 123 is the same ensuring that the light transmittance of each photosensitive element  is the same.
Pi teaches the device structure as recited in the claim. The difference between Pi and the present claim is the recited auxiliary display area. 
Cheng discloses wherein the sensor setting area further comprises an auxiliary display area (element AA2); and wherein the display area (AA1) is provided with first light-emitting units (P, Fig. 6) and the auxiliary display area is provided with second light-emitting units (P, Fig. 6).
Cheng's teachings could be incorporated with Pi's device which would result in the claimed invention. The motivation to combine Cheng's teachings would be to improve display quality (abstract). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Cheng's teachings to arrive at the claimed invention.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG-Pub 2020/0202098 (Zou et al.) discloses a display panel including a display area and a sensor area.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893